Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION
                              Case No. _______________________
   DAVID BLAGBORNE,                               )
                                                  )
                       Plaintiff,                 )
                                                  )
                      v.                          )
                                                  )
   ST. LUCIE ANESTHESIA ASSOCIATES,               )
   LLC and FROST-ARNETT COMPANY,                  )
                                                  )
                       Defendants.                )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, David Blagborne, alleges Defendant St. Lucie Anesthesia Associates, LLC

 (“St. Lucie”) violated the Florida Consumer Collection Practices Act § 559.55 et seq.

 (“FCCPA”). Plaintiff also alleges Defendant Frost-Arnett Company (“Frost”) violated the

 FCCPA and the Fair Debt Collection Practices Act § 1692 et seq. (“FDCPA”).

                                            PARTIES
        1.     Plaintiff is a natural person and resident of Broward County, Florida.

        2.     St. Lucie is a Florida limited liability company with its principal place of business

 at 7700 West Sunrise Boulevard Plantation, Fl 33322.

        3.     Frost is a foreign profit corporation with its principal place of business at 2105

 Elm Hill Pike, Suite 200, Nashville, TN 37210.

                                    JURISDICTION AND VENUE
        4.     Jurisdiction of this Court arises under 28 U.S.C. 1331 because this case arises

 under the FDCPA, a federal statute.

        5.     This Court has personal jurisdiction over Defendants because they conduct
Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 7




 business in Florida and their voluntary contact with Plaintiff to collect debts in Florida made it

 foreseeable they would be haled into a Florida Court. See Burger King Corp. v. Rudzewicz, 471

 U.S.

        6.      Venue is proper because the alleged acts and transactions complained of occurred

 here; the Defendants transact and conduct business here; and Defendants illegally tried to collect

 a debt from Plaintiff within this venue.

                                   FACTUAL ALLEGATIONS

        7.      On March 3, 2020, Plaintiff was involved in an accident.

        8.      As a result of the accident, Plaintiff received medical care from St. Lucie.

        9.      St. Lucie charged $4,880, under Account No.: XXXX344225 (“Account”), for the

 medical care Plaintiff received

        10.     Plaintiff’s insurance paid St. Lucie $4,272, leaving a balance of $608 under the

 Account. Exhibit A.

        11.     After the accident, Plaintiff hired the law firm of Reifkind, Thompson &

 Rudzinski (“Reifkind”) to represent him for the accident and medical bills.

        12.     On August 8, 2020, Reifkind issued a check to St. Lucie totaling $608.

        13.     On or about November 30, 2020, St. Lucie cashed the check for $608. Exhibit B.

        14.     After St. Lucie cashed the check, Plaintiff no longer owed money to St. Lucie for

 medical services under the Account.

        15.     St. Lucie knew that Plaintiff did not owe $608 because it cashed the check from

 Reifkind.

        16.     Despite having been paid, St. Lucie hired Frost to try to collect $608 from

 Plaintiff that had been paid.
Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 7




         17.     Defendants acted jointly and in concert in trying to collect a debt from Plaintiff

 that had been satisfied.

         18.     Upon information and belief, St. Lucie informed Frost that Plaintiff paid the $608.

         19.      Despite Frost and St. Lucie knowing the debt was satisfied, Defendants still tried

 to collect it from Plaintiff.

         20.     On or about February 23, 2021, Frost, on behalf of St. Lucie, sent a collection

 letter to Plaintiff demanding he pay $608. Exhibit C.

         21.     The letter said: “This is a communication from a debt collector. This is an attempt

 to collect a debt and any information obtained will be used for that purpose.” Id. (emphasis

 original).

         22.     The letter had three different payment options. Id.

         23.     The letter falsely said that the $608 “balance remains unpaid.” Id.

         24.     The letter also included a payment coupon to include with payment. Id.

         25.     Along with the letter, Plaintiff has received other letters and text messages from

 Frost trying to collect the erroneous debt.

         26.     After receiving these communications, Plaintiff was confused and disconcerted

 because the debt was paid.

         27.     Plaintiff feared Defendants would report the erroneous debt on his credit report.

                          COUNT I AS TO ST. LUCIE’S VIOLATION OF
         THE FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9)

         28.     Plaintiff is a “consumer” as defined by Florida Statute § 559.55(8) because he is a

 natural person allegedly obligated to pay a debt for medical care.

         29.     St. Lucie is a “person” as defined under the FCCPA because it tried to collect a

 consumer debt from Plaintiff.
Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 7




           30.    St. Lucie knew Plaintiff no longer owed the $608 because it cashed the check

 from Reifkind.

           31.    Despite having received that information, St. Lucie directly and indirectly tried

 to collect the $608 from Plaintiff.

           32.    Because of St. Lucie’s FCCPA violations, Plaintiff was confused and

 disconcerted because the debt was paid.

           33.    Plaintiff also feared Defendants would report the erroneous debt on his credit

 report.

           34.    St. Lucie’s FCCPA violation has invaded Plaintiff’s statutory right to be free from

 illegal collection activity and caused him frustration and anxiety.

           35.    Defendant’s illegal collection activity also put Plaintiff in imminent danger of

 paying a debt she does not owe to ensure her credit was not harmed.

           36.    Because of the above violation of the FCCPA, St. Lucie is liable to Plaintiff for

 actual damages, statutory damages up to $1,000.00, and attorney's fees and all costs of Plaintiff’s

 representation. § 559.77(2).

                           COUNT II AS TO FROST’S VIOLATION OF
           THE FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9)

           37.    Plaintiff is a “consumer” as defined by Florida Statute § 559.55(8) because he is a

 natural person allegedly obligated to pay a debt for medical care.

           38.    Frost is a “person” as defined under the FCCPA because it tried to collect a

 consumer debt from Plaintiff.

           39.    Frost knew Plaintiff no longer owed the $608 because it learned from St. Lucie

 that the debt was satisfied.

           40.    Despite having received that information, Frost tried to collect the $608 from
Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 7




 Plaintiff.

           41.   Because of Frost’s FCCPA violations, Plaintiff was confused and disconcerted

 because the debt was paid.

           42.   Plaintiff also feared Defendants would report the erroneous debt on his credit

 report.

           43.   Frost’s FCCPA violation invaded Plaintiff’s statutory right to be free from illegal

 collection activity and caused him frustration and anxiety.

           44.   Frost’s illegal collection activity also put Plaintiff in imminent danger of paying a

 debt she does not owe to ensure her credit was not harmed.

           45.   Because of the above violation of the FCCPA, St. Lucie is liable to Plaintiff for

 actual damages, statutory damages up to $1,000.00, and attorney's fees and all costs of Plaintiff’s

 representation. § 559.77(2).

                         COUNT III AS TO FROST’S VIOLATION OF
                 THE FAIR DEBT COLLECTION PRACTICES ACT § 1692e

           46.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because he is a natural

 person allegedly obligated to pay a debt for medical care.

           47.   Frost is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it uses the

 United States mail in the business the main purpose of which is the collection of debt owed or

 asserted to be owed or due another.

           48.   Frost used false, deceptive, and misleading representations when trying to collect

 a debt from Plaintiff by demanding he pay a debt that was already satisfied.

           49.   Frost falsely represented the character, amount, and legal status of an alleged debt

 by demanding Plaintiff pay a debt that was already satisfied.

           50.   Because of Frost’s FDCPA violation, Plaintiff was worried Frost would ruin his
Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 6 of 7




 credit.

           51.   Frost’s FDCPA violation invaded Plaintiff’s statutory right to be free from illegal

 collection activity and caused him frustration and anxiety.

           52.   Frost’s illegal collection activity also put Plaintiff in imminent danger of paying a

 debt she does not owe to ensure her credit was not harmed.

           53.   As a result of the above violation of the FDCPA, Defendant is liable to Plaintiff for

 actual damages, statutory damages up to $1,000.00, and attorney’s fees and all costs of Plaintiff’s

 representation. 15 U.S.C. § 1692k et seq.

                         COUNT IV AS TO FROST’S VIOLATION OF
                 THE FAIR DEBT COLLECTION PRACTICES ACT § 1692f

           54.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because she is a natural

 person allegedly obligated to pay a debt for medical care.

           55.   Frost is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it uses the

 United States mail in the business the principal purpose of which is the collection of debt owed or

 asserted to be owed or due another.

           56.   Frost used unfair and unconscionable means when it tried to collect a debt from

 Plaintiff he did not owe.

           57.   Frost tried to collect a known non-existent debt from Plaintiff that was not

 permitted by law or agreement.

           58.   Because of Frost’s FDCPA violation, Plaintiff was worried Frost would ruin his

 credit.

           59.   Frost’s FDCPA violation invaded Plaintiff’s statutory right to be free from illegal

 collection activity and caused him frustration and anxiety.

           60.   Frost’s illegal collection activity also put Plaintiff in imminent danger of paying a
Case 0:21-cv-60504-KMM Document 1 Entered on FLSD Docket 03/04/2021 Page 7 of 7




 debt she does not owe to ensure her credit was not harmed.

        61.      As a result of the above violation of the FDCPA, Defendant is liable to Plaintiff for

 actual damages, statutory damages up to $1,000.00, and attorney’s fees and all costs of Plaintiff’s

 representation. 15 U.S.C. § 1692k et seq.

        WHEREFORE, Plaintiff respectfully requests this Court to enter judgment against

 Defendant for all of the following:

        a.       Actual damages.

        b.       Statutory damages pursuant to Fla. Stat. § 559.77(2).

        c.       Statutory damages pursuant to 15 U.S.C. § 1692k.

        d.       Reasonable attorneys' fees pursuant to Fla. Stat. § 559.77(2).

        e.       Reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k; and

        f.       Such other and further relief as the Court may deem to be just and proper.

        g.       Plaintiff respectfully demands trial by jury in this action.

             WHEREFORE, based on the above stated in this Complaint, Plaintiff has been the

   subject of the Defendants’ illegal collection conduct in violation of the FCCPA and FDCPA.

   Plaintiff respectfully requests this Honorable Court to enter judgment for the Plaintiff on all

   counts and requested forms of relief.

   Dated: March 4, 2021                           Respectfully submitted,

                                                  /s/ Darren R.
                                                  Newhart Darren R.
                                                  Newhart, Esq.FL
                                                  Bar No: 0115546
                                                  E-mail: darren@newhartlegal.com
                                                  NEWHART LEGAL, P.A.
                                                  14611 Southern Blvd, Suite 1351
                                                  Loxahatchee, FL 33470
                                                  Telephone: (561) 331-1806
                                                  Facsimile: (561) 473-29
